DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16/4662513, attorney docket 024677US02, which claims priority to provisional application 62437986. Application is assigned an effective filing date of 12/22/2016. Applicant is Applied Materials Inc.  Claims 1- 20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Response to Arguments
See the interview summary posted 10/7/20 for the response to the arguments presented.

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As for claim 1,
the prior art does not teach or suggest a method of forming a layer over a memory material that comprises a cyclic process of flowing a silicon precursor and a boron precursor at a temperature that does not exceed the devices thermal budget, 
Claims 2, 4, 5, 6, 7, 8, 16, 17, 18 and 19 depend from claim 1 and carry the same novel features.

As for claim 9,
the prior art does not teach or suggest a method of forming a layer that  comprises a cyclic process of flowing a silicon precursor and a boron precursor at a temperature that does not exceed about 300C, Reacting the precursors to form a material layer,  then exposing the deposited material to a nitrogen plasma to incorporate nitrogen into the layer, and repeating until a pre-determined thickness is reached.
Claims 10, 11, 12, 13 and 20  depend from claim 9 and carry the same novel features.

As for claim 14,
The prior art does not teach or make obvious a nitrogen-doped silicon boride encapsulation layer disposed over the one or more high aspect ratio features of memory material and exposed portions of a substrate.
Claim 15 depends from claim claim14 and carries the same novel feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Steven Loke can be reached on 571-272-1907.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/           Examiner, Art Unit 2893